UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
WALTER J. ROACHE,

                        Plaintiff,                     9:18-cv-825
                                                       (GLS/ATB)
                  v.

BRIAN FISHER et al.,

                        Defendants.
APPEARANCES:                               OF COUNSEL:

FOR PLAINTIFF:
Walter J. Roache
Pro Se
CNY PC
PO Box 300
Marcy, NY 13403

FOR DEFENDANTS:
HON. LETITIA JAMES                         MATTHEW P. REED
New York State Attorney General            Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge

                                     ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation (R&R) by Magistrate Judge Andrew T. Baxter duly filed

on April 12, 2019. (Dkt. No. 32.) Following fourteen days from the service

thereof, the Clerk has sent the file, including any and all objections filed by
the parties herein.

       No objections having been filed, and the court having reviewed the

R&R for clear error, it is hereby

       ORDERED that the Report-Recommendation (Dkt. No. 32) is

ADOPTED in its entirety; and it is further

       ORDERED that defendants’ partial motion to dismiss (Dkt. No. 19) is

GRANTED and all claims against defendants Brian Fischer, Anne Marie T.

Sullivan and Jeffrey Nowicki are DISMISSED WITHOUT PREJUDICE; and

it is further

       ORDERED that all claims against defendant Susan Connell are

DISMISSED WITHOUT PREJUDICE; and it is further

       ORDERED that plaintiff may file an amended complaint to address

the defects identified in the R&R within thirty (30) days of this Order; and it

is further

       ORDERED that, if plaintiff files an amended complaint, it shall be

referred to Magistrate Judge Andrew T. Baxter for review; and it is further

       ORDERED that, if plaintiff fails to file a proposed amended complaint

or ask for an extension of time to do so, as permitted in this order, that the

complaint is DISMISSED WITH PREJUDICE as against defendants
                                       2
Fischer, Sullivan, Nowicki and Connell without further order of this court;

and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

May 13, 2019
Albany, New York




                                      3
